DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant’s amendments filed 02 December 2020 are deemed to overcome the previous 112(b) rejections.
Applicant's arguments filed 02 December 2020 stating “Waddleton does not describe receiving feedback signals relating to either the expect [sic] speed of the propellers or the power setting of the engine” (page 8), in regards to claim 1, have been fully considered. Initially, it is noted that claim 1 does not include sending / receiving signals that are representative of “power setting”. The only mention of “power setting” in claim 1 is “the expected rotational speed determined based on a power setting of the engine”, which does not mention any signals associated with “power setting” (note: “determined based on a power setting” can be considered to represent a predetermined calculation). Nevertheless, the Office acknowledges that Waddleton does not disclose “determine a condition of the engine by comparing an expected rotational speed of the propeller blades with an actual rotational speed of the propeller blades” and, thus, the previous anticipation rejection is withdrawn.

Claim Objections
Claims 14, 16, and 17 are objected to because of the following informalities:   
	In claim 14, 3rd line from bottom, a semi-colon should be added after “powerplant”.
	Claims 16 and 17 are objected to due to dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 16, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 14, the limitation recited as “a power setting” (3rd line from bottom) renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (line 13) of the same name or introducing a new limitation. Due to dependency, this rejection also applies to claims 16 and 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Waddleton (EP 0311277; previously cited) in view of Schneider et al. (US 5,019,006 - hereafter referred to as Schneider).

In reference to claim 1 
Waddleton discloses:
An engine defining an axial direction, a radial direction, and a circumferential direction, the engine including a variable pitch propeller assembly driven by the engine, the engine comprising:
a plurality of propeller blades (1A) rotatable about the axial direction and spaced apart along the circumferential direction, each propeller blade rotatable (see col.2:ll.37-38) through a plurality of blade angles about respective pitch axes thereof each extending in the radial direction;
a propeller control system, including:
a pitch actuation assembly (1) for adjusting (see col.2:ll.37-38) the plurality of propeller blades through the plurality of blade angles; 
a pitch control unit, including; 
a primary control valve (7) configured to selectively allow (see col.5:ll.42-51) a flow of hydraulic fluid to or from the pitch actuation assembly;
a protective control valve (8) configured to selectively allow (see col.6:ll.6-16) a flow of hydraulic fluid to or from the pitch actuation assembly; 
a controller (2) communicatively coupled with the primary control valve and the protective control valve, wherein the controller is configured to: 
determine a condition (e.g., normal operation (see col.4:ll.34-35), overspeed situation resulting in failure (see col.6:ll.6-7); also see col.4:ll.5-13) of the engine; and 
control the protective control valve to selectively allow (see col.5:ll.42-51 and col.6:ll.6-16) a controlled amount of hydraulic fluid to flow to or from the pitch actuation assembly based at least in part on the condition of the engine.

	Waddleton does not disclose:
the determine a condition of the engine is performed by comparing an expected rotational speed of the propeller blades with an actual rotational speed of the propeller blades, the expected rotational speed based on a power setting of the engine.

Schneider discloses:
an aircraft engine comprising a propeller and a controller, wherein the controller determines an operating condition (i.e., overspeed) of the engine by comparing (see col.2:ll.67-68 through col.3:ll.1-7) a measured speed of the propeller to a predetermined speed (i.e., SLIMIT1) of the propeller.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Waddleton to include determining the engine condition by comparing a measured speed of the propeller to a predetermined speed of the propeller, as disclosed by Schneider, for the purpose of ensuring successful operation by use of a known means / scheme for this particular purpose.



the determine a condition of the engine is performed by comparing (due to the modification over Schneider) an expected rotational speed of the propeller blades with an actual rotational speed of the propeller blades, the expected rotational speed based on a power setting of the engine (note: “based on” is broad / non-specific and does not provide further limitation on the determination of “expected rotational speed” and/or the relationship between “expected rotational speed” and “power setting”; furthermore, “expected rotational speed” necessarily occurs during a “power setting” and, thus, is necessarily associated with a “power setting”).

In reference to claim 2
Waddleton in view of Schneider addresses:
The engine of claim 1, wherein the condition is an overspeed condition (see Waddleton col.6:ll.6-16).

In reference to claim 3
Waddleton in view of Schneider addresses:
The engine of claim 1, wherein the condition is an engine failure condition (see Waddleton col.6:ll.6-7,17-19), and wherein the controlled amount of hydraulic fluid is an amount sufficient to position the propeller blades (Waddleton - 1A) in a full feather position (see Waddleton col.6:ll.25-29).
In reference to claim 4
Waddleton in view of Schneider addresses:
The engine of claim 1, wherein the controller (Waddleton - 2) is configured to control the protective control valve (Waddleton - 8) to selectively allow the controlled amount of hydraulic fluid to or from the pitch actuation assembly (Waddleton - 1) if the condition is either an overspeed condition or an engine failure condition (see Waddleton col.6:ll.6-7,17-19).

In reference to claim 5
Waddleton in view of Schneider addresses:
The engine of claim 1, wherein the protective control valve (Waddleton - 8) is controlled by an electrohydraulic servovalve (see Waddleton col.3:ll.5-6).

In reference to claim 6
Waddleton in view of Schneider addresses:
The engine of claim 1, wherein the primary control valve (Waddleton - 7) is controlled by an electrohydraulic servovalve (see Waddleton col.3:ll.5-6).

In reference to claim 8
Waddleton in view of Schneider addresses:
The engine of claim 1, wherein the propeller control system further including: 
a rotary component (i.e., the hub/rotor element identified below in annotated Waddleton Figure 1) rotatable about the axial direction in unison with the propeller blades (Waddleton - 1A);
a primary speed sensor (see Waddleton col.4:ll.5-8) for sensing a rotational speed of the rotary component, the primary speed sensor communicatively coupled with the controller (Waddleton - 2).

    PNG
    media_image1.png
    295
    288
    media_image1.png
    Greyscale



a protective speed sensor for sensing the rotational speed of the rotary component, the protective speed sensor communicatively coupled with the controller.

However, as discussed in MPEP 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed in MPEP 2144.04, one being the act of duplicating parts.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Waddleton in view of Schneider to include duplicating the sensors for the purpose of achieving redundancy.

Waddleton in view of Schneider therefore also addresses:
a protective speed sensor (i.e., a duplicate of the sensor discussed in Waddleton col.4:ll.5-8) for sensing the rotational speed of the rotary component (Waddleton), the protective speed sensor communicatively coupled with the controller (Waddleton - 2).

In reference to claim 9 
Waddleton in view of Schneider, as combined the rejection of claim 1, addresses:
A propeller control system for a variable pitch propeller assembly driven by an engine defining an axial direction, a radial direction, and a circumferential direction, the variable pitch propeller assembly including a plurality of propeller blades (Waddleton - 1A) rotatable about the axial direction and spaced apart along the circumferential direction, each propeller blade rotatable (see Waddleton col.2:ll.37-38) through a plurality of blade angles about respective pitch axes thereof each extending in the radial direction, the propeller control system comprising:
a propeller control system, comprising:
a pitch actuation assembly (Waddleton - 1) for adjusting (see Waddleton col.2:ll.37-38) the plurality of propeller blades through the plurality of blade angles; 
a pitch control unit, including; 
a primary control valve (Waddleton - 7) configured to selectively allow (see Waddleton col.5:ll.42-51) a flow of hydraulic fluid to or from the pitch actuation assembly;
a protective control valve (Waddleton - 8) configured to selectively allow (see Waddleton col.6:ll.6-16) a flow of hydraulic fluid to or from the pitch actuation assembly; 
a controller (Waddleton - 2) communicatively coupled with the primary control valve and the protective control valve, wherein the controller is configured to: 
determine a condition (e.g., normal operation (see Waddleton col.4:ll.34-35), an overspeed situation resulting in failure (see Waddleton col.6:ll.6-7); also see Waddleton col.4:ll.5-13) of the engine by comparing (due to the modification over Schneider) an expected rotational speed of the propeller blades with an actual rotational speed of the propeller blades, the expected rotational speed determined based on a power setting of the engine (note: “based on” is broad / non-specific and does not provide further limitation on the determination of “expected rotational speed” and/or the relationship between “expected rotational speed” and “power setting”; furthermore, “expected rotational speed” necessarily occurs during a “power setting” and, thus, is necessarily associated with a “power setting”), wherein the condition is one of an overspeed condition (see Waddleton col.6:ll.6-7) and an engine failure condition (see Waddleton col.6:ll.6-7,17-19); and 
control the protective control valve to selectively allow (see Waddleton col.5:ll.42-51 and Waddleton col.6:ll.6-16) a controlled amount of hydraulic fluid to flow to or from the pitch actuation assembly based at least in part on the condition of the engine.

In reference to claim 10
Waddleton in view of Schneider addresses:
The propeller control system of claim 9, wherein when the condition is an engine failure condition (see Waddleton col.6:ll.6-7,17-19), the controlled amount of hydraulic fluid is an amount sufficient to position the propeller blades (Waddleton - 1A) in a full feather position (see Waddleton col.6:ll.25-29).

In reference to claim 11 
Waddleton in view of Schneider addresses:
The propeller control system of claim 9, wherein the controller (Waddleton - 2) includes a protective logic module (i.e., the circuitry of Waddleton microprocessor 2) for controlling the protective control valve (Waddleton - 8), and wherein the protective logic module includes an overspeed logic module (i.e., the circuitry of Waddleton microprocessor 2 dedicated towards control of valve 8) and a feathering logic module (i.e., the circuitry of Waddleton microprocessor 2 dedicated towards control of valve 7).

In reference to claim 13
Waddleton in view of Schneider addresses:
The propeller control system of claim 9, wherein the protective control valve (Waddleton - 8) is controlled by an electrohydraulic servovalve (see Waddleton col.3:ll.5-6).

In reference to claim 14 (as far as it is clear and definite)
Waddleton in view of Schneider, as combined in the rejection of claim 1, addresses:
A method for controlling a variable pitch propeller assembly driven by a powerplant using a propeller control system, the powerplant defining an axial direction and a radial direction and including a controller (Waddleton - 2), the variable pitch propeller assembly having a plurality of propeller blades (Waddleton - 1A) rotatable about the axial direction and adjustable about respective pitch axes thereof each extending along the radial direction, the propeller control system including a pitch actuation assembly (Waddleton - 1) for actuating (see Waddleton col.2:ll.37-38) the propeller blades about their respective pitch axes and a pitch control unit including a primary control valve (Waddleton - 7) and a protective control valve (Waddleton - 8) both communicatively coupled with the controller, the primary control valve and the protective control valve each configured to selectively control (see Waddleton col.5:ll.42-51 and col.6:ll.6-16) a flow of hydraulic fluid to or from the pitch actuation assembly, the method comprising:
operating the powerplant;
determining a condition of the powerplant (e.g., normal operation (see Waddleton col.4:ll.34-35), an overspeed situation resulting in failure (see Waddleton col.6:ll.6-7); also see Waddleton col.4:ll.5-13) by
obtaining one or more signals indicative of a power setting (i.e., Waddleton’s phase of the propeller and/or phase selection of the pilot - see Waddleton col.4:ll.5-9) of the powerplant;
obtaining one or more signals indicative of an actual rotational speed (i.e., Waddleton’s speed of the propeller and/or R.P.M. - see Waddleton col.4:ll.5-9) of the propeller blades about the axial direction; and
comparing (due to the modification over Schneider) an expected rotational speed of the propeller blades with the actual rotational speed of the propeller blades, the expected rotational speed determined based on a power setting of the power plant (note: “based on” is broad / non-specific and does not provide further limitation on the determination of “expected rotational speed” and/or the relationship between “expected rotational speed” and “power setting”; furthermore, “expected rotational speed” necessarily occurs during a “power setting” and, thus, is necessarily associated with a “power setting”);
controlling (see Waddleton col.6:ll.25-29) the protective control valve to selectively allow a controlled amount of hydraulic fluid to or from the pitch actuation assembly based (see Waddleton col.6:ll.6-7) at least in part on the condition determined.

In reference to claim 17
Waddleton in view of Schneider addresses:
The method of claim 14, wherein the protective control valve (Waddleton - 8) is controlled by an electrohydraulic servovalve (see Waddleton col.3:ll.5-6).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Waddleton in view of Schneider and Lampeter et al. (US 5,174,718 - hereafter referred to as Lampeter; previously cited).
In reference to claim 7 
Waddleton in view of Schneider addresses:
The engine of claim 1.

Waddleton in view of Schneider does not address:
the controller is equipped with full authority digital engine and propeller control.

Lampeter discloses:
an engine comprising a propeller and a controller, wherein the controller has full authority digital control, which provides added safety (see col.5:ll.61-68 through col.6:ll.1-2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Waddleton in view of Schneider to equip the “controller” with full authority digital control, as disclosed by Lampeter, for the purpose of promoting safety.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Waddleton in view of Schneider and Arel et al. (US 5,897,293 - hereafter referred to as Arel; previously cited).

In reference to claim 12
Waddleton in view of Schneider addresses:
The propeller control system of claim 9, wherein the propeller control system further including:
a rotary component (i.e., the rotor element identified below in annotated Waddleton Figure 1) rotatable about the axial direction in unison with the propeller blades;
a protective speed sensor (see Waddleton col.4:ll.5-8) for sensing a rotational speed of the rotary component (note: the identified element rotates with the blades), the protective speed sensor communicatively coupled with the controller (Waddleton - 2).

    PNG
    media_image2.png
    295
    288
    media_image2.png
    Greyscale


Waddleton in view of Schneider does not address:
a protective blade angle feedback sensor for sensing an axial positioning of the rotary component such that the blade angle of the propeller blades can be determined, the protective blade angle feedback sensor communicatively coupled with the controller.

Arel discloses:
a propeller comprising a blade pitch system having a blade pitch angle measuring system 

Waddleton further discloses / implies that the identified “rotary component” undergoes axial movement for effecting blade pitch (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Waddleton in view of Schneider to include a blade pitch system measuring system that determines blade pitch on the basis of axial positioning of the “rotary component”, as disclosed by Arel, for the purpose of using a known design suitable for measuring blade pitch in order to permit increased blade pitch control.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Waddleton in view of Schneider and Greene, Jr. (US 3,225,592 - hereafter referred to as Greene).

In reference to claim 16 
Waddleton in view of Schneider addresses:
The method of claim 14, wherein the condition is a powerplant failure condition (see Waddleton col.6:ll.6-7,17-19);
wherein when the protective control valve (Waddleton - 8) selectively allows the controlled amount of hydraulic fluid to flow to or from the pitch actuation assembly (Waddleton - 1), the controlled amount is an amount sufficient to position the propeller blades in a fully feathered position (see Waddleton col.6:ll.25-29).

Waddleton in view of Schneider does not address:
during determining the condition of the powerplant, the method further including: obtaining one or more signals indicative of a torque output of the powerplant; and comparing the torque output of the powerplant to a threshold, the threshold based on the power setting.

Greene discloses:
a propeller (4) driven by a powerplant (2), and a control system that receives signals (see col.3:ll.23-28) indicative of a torque output of the powerplant in order to determine an engine failure condition.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Waddleton in view of Schneider to include sensing a torque output of the powerplant, as disclosed by Greene, for the purpose of permitting determination of an engine failure condition.
	
Waddleton in view of Schneider and Greene therefore addresses:
the method further including: obtaining one or more signals (Greene) indicative of a torque output of the powerplant; and comparing the torque output of the powerplant to a threshold (i.e., a value / threshold that determines an engine failure condition, which is necessary to the control scheme of Greene), the threshold based on the power setting (note: “based on” is broad / non-specific and does not provide further limitation on the determination of “threshold” and/or the relationship between “threshold” and “power setting”; furthermore, “threshold” necessarily occurs during a “power setting” and, thus, is necessarily associated with a “power setting”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745